Title: To George Washington from Major General Benjamin Lincoln, 20 May 1777
From: Lincoln, Benjamin
To: Washington, George



Dear Genl
[Bound Brook, N.J, 20 May 1777]

We have in the Guard House an infamous tory said to be one of Skinners men who on an attempt made by our people to secure him fired on them & wounded one—he also was wounded but is now almost well—By the enclosed warrant your excellny will learn more of the matter than I can explain—Wish to know whether he is to be tried by the civil authority of this State or by a Genl Court martial—By a letter from General Sulivan 11 oClock last night I was informed that a deserter had just left the enemies lines and gave notice that they intended to attack this post last night, & that two nights past they had formed a design of doing it but suspended the execution on two of their men deserting who they supposed would betray them. I have the honor to be with the sincerest regard & esteem your Excellencies most obedient humble servant.
